DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed March 30, 2022.  Claim 23 is canceled.  Claims 4-6, 10, 12, 15-17, 19 and 22 are amended.  Claim 24 is new.  Claims 4-22 and 24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-11 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, in lines 5-6, Applicant recites that “a minority portion of the light emitted by said solid-state light emitters can pass through said aperture upon reflection from nearby surfaces”.  Examiner first notes that the recitation includes the word “can”, thus Applicant is not positively reciting that a minority portion of the light emitted by the solid-state emitters passes through the aperture upon reflection from nearby surfaces, only that it is possible or capable of happening.  To the extent Applicant is trying to positively recite that a minority portion of the light emitted by the solid-state emitters passes through the aperture upon reflection from nearby surfaces, Examiner does not find support in the disclosure as originally filed for this recitation.  Paragraphs [0020]-[0021] of Applicant’s specification both indicate that “a majority portion” or “a majority of the light” that is directed towards ceiling is reflected towards the room or space.  However, there is no description of how much (or what percentage) of that majority portion of reflected light which reaches the room or space actually passes through the aperture and what percentage reaches the room or space without passing through the aperture.  As noted in Applicant’s own disclosure, the ray diagrams 18A-18D in Figure 1 are “a mere representation” and “do not construe the only light emitted by the LED(s) 14” (see para [0021]).  Hence, Applicant does not appear to have any support in the disclosure as originally filed for the recitation that “a minority portion” of the light emitted by the solid-state light emitters passes through the aperture upon reflection from nearby surfaces.  Examiner respectfully requests Applicant direct Examiner to the portions of the disclosure as originally filed for this support, or otherwise amend the claim accordingly.  Claims 5-11 and 24 are rejected under this provision based on their dependency on rejected claim 4.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, in line 5, Applicant recites a step that ensures that a “substantial majority” of light emitted by said apparatus is incident on said ceiling.  The term “substantial majority” is a relative term which renders the claim indefinite. The term “substantial majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, in line 7, Applicant recites a step that ensures that a “substantial majority” of said incident light is reflected towards said space.  Again, the term “substantial majority” is a relative term which renders the claim indefinite. The term “substantial majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 20-22 are rejected under this provision based at least on their dependency on rejected claim 19.
Additionally regarding claim 22, in line 1, Applicant recites that a “substantial majority” amount of said incident light falls within a circular shape.  Again, the term “substantial majority” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, 8, 10 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van de Ven (US 7,722,220).
Regarding claim 4, Van de Ven discloses a solid-state lighting apparatus comprising: means for electrical power transfer (at least conductive tracks; see at least column 17, lines 18-25); a substrate 11 with at least an aperture 18 and configured to mount a plurality of solid-state light emitters 12; and a tubular support structure (at least 13; see additionally column 13, lines 6-12 which teaches the lighting apparatus can be attached to the ceiling “in any suitable manner” known in the art and column 2, lines 38-42 and Figure 1 which describe and illustrate metal struts to connect to ceiling joints) configured to support the substrate; whereby, a minority portion of the light emitted by the solid-state light emitters 12 can pass through the aperture upon reflection from nearby surfaces (Examiner note: the claim does not positively recite that a minority portion of the light emitted by the solid-state light emitters passes through the aperture upon reflection from nearby surfaces; nonetheless, a minority portion of the light emitted by the solid-state light emitters 12 in Van de Ven passes through the aperture 18, as does an additional amount of the light emitted by the solid-state light emitters 12; Applicant is not claiming that “only” a minority portion of the light emitted by the solid-state light emitters passes through the aperture upon reflection from nearby surfaces, thus “a minority portion” is the minimum amount of light that must pass through the aperture upon reflection from nearby surfaces in order to satisfy the claim limitation (assuming the claim were to positively recite that light actually passes through the aperture); see at least Figures 1-7 and column 19, line 19 to column 20, line 35 and additional portions cited above).
Regarding claim 6, the support structure 13 in Van de Ven comprises heat conducting material and is in thermal contact with the substrate 11 (see at least Figure 2, necessarily conducts some heat and is in direct thermal contact with the substrate 11). 
Regarding claim 8, a heat dissipating device can be attached to the substrate 11 in Van de Ven (see at least column 7, lines 29-36 which teaches a series of fins on substrate 11 to improve heat dissipation).
Regarding claim 10, the substrate 11 in Van de Ven is mounted with one or more baffles 21 configured to keep the light on one side of the horizontal plane of the substrate 11 (see at least Figure 5 and column 20, lines 11-17).  
Regarding claim 24, Applicant is not positively reciting that the tubular structure house driver electronics, only reciting that it is configured to (capable of) housing driver electronics.  The support structure 13 in Van de Ven is capable of housing driver electronics to power the light emitters 12 (see at least Figure 2 and also column 16, line 66 to column 17, line 17 which teaches that “any desired circuitry” can be employed to supply energy to the lighting devices).  
Claims 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobel (US 2016/0146406).
Regarding claim 12, Bobel discloses a system of electrically powered indirect illumination comprising: a junction box 202 configured to receive and transmit electrical power; a ceiling (101 or 201 etc) having a ceiling portion in a predetermined close proximity to the junction box; and a solid state lighting apparatus (at least 205) further comprising: a tubular structure (at least 203) configured to support and install the apparatus; and the structure configured to house driver electronics (Examiner note: Applicant is not positively reciting that the tubular structure house driver electronics, only reciting that it is configured to (capable of) housing driver electronics.  The tubular structure 203 in Bobel is inherently capable of housing driver electronics, thus the claim limitation is satisfied.  Examiner additionally notes that the term “driver electronics” is broad and can include “the electrical power wires” in Bobel which drive or power the LED drivers 207 and are housed in tubular structure 203 as taught in paragraph [0048] of Bobel.  If Applicant is trying to claim that “LED drivers” or something similar are housed within the tubular structure, than such language should be clearly recited without the use of “configured to” and without the broader term “driver electronics”); the apparatus situated in a predetermined close proximity of the ceiling portion and further configured to cast light on to the ceiling portion; whereby a space having the ceiling is illuminated by the reflection of the light from the ceiling (see at least Figures 1-6, 15 and 17-18 and paragraphs [0047]-[0059]).  
Regarding claim 14, the proximity of the apparatus in Bobel is adjustable (see at least Figures 18-22 and paragraphs [0060]-[0064]).
Regarding claim 16, the apparatus in Bobel casts more than half of its total light on to the ceiling portion within a circle of diameter of less than twelve inches (see at least Figures 4 and 17).  
Regarding claim 18, the electrical power in Bobel is transmitted wirelessly from the junction box 202 to the apparatus (at the board of LEDs 205 or at drivers 207 the electrical power is transmitted wirelessly; Applicant is not reciting that the electrical power be entirely transmitted from the box to the apparatus wirelessly; Examiner also notes that Applicant’s disclosure also includes wires 41B,41 (see Figure 2), thus the transfer of power is not entirely wireless throughout).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven (US 7,722,220).
Regarding claim 5, Van de Ven does not specifically teach that the means for electrical power transfer comprises wireless power transfer.  However wireless power transfer is common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wireless power transfer to the plurality of solid state light emitters 12 in Van de Ven in order to reduce the number of parts of the apparatus and prevent the need for undesired wiring or drilling within the apparatus to connect to the AC power source.
Regarding claims 7 and 9, Van de Ven generally teaches in at least column 17, line 50 to column 18, line 2 that the lighting apparatus can be electrically connected through normal electrical service connected to the grid and that any such ways of electrically connecting the apparatus to power can be employed, but does not specifically teach connection to a junction box through a GU type connector.  However, ceiling junction boxes and GU connectors are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the apparatus to a junction box through a GU type connector in order to achieve the stated objective of electrically connecting the apparatus to normal electrical service in the ceiling in order to power the solid state emitters 12 for operation.
Regarding claim 11, as noted above, at least column 7, lines 29-36 teaches that the substrate 11 can include a series of fins and that both sides can include means to “further increase its surface area”, but does not specifically that the baffles 21 have fins.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide fins on the baffles 21 in Van de Van in order to achieve the stated objective of increasing the surface area of the second side of substrate 15 to further increase its surface area for improved heat dissipation and reduced thermal resistance, and since it has been held that mere duplication of the working parts of a device (i.e., the fins described in col. 7, lines 29-36) involves only routine skill in the art (MPEP 2144.04(VI)(B)).  
Claims 12, 15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0058075).
Regarding claim 12, Wang discloses a system of electrically powered indirect illumination comprising: a ceiling 200 having a ceiling portion in a predetermined close proximity to the ceiling; and a solid state lighting apparatus further comprising: a tubular structure 10 (see Fig. 6) configured to support and install the apparatus; and the structure configured to house driver electronics (again, Applicant is not positively reciting that the tubular structure house driver electronics, only reciting that it is configured to (capable of) housing driver electronics.  The support structure 10 in Wang is capable of housing driver electronics to power the light emitters (at least 40)); the apparatus situated in a predetermined close proximity of the ceiling portion 200 and further configured to cast light on to the ceiling portion; whereby a space having the ceiling is illuminated by the reflection of the light from the ceiling (see particularly Figures 4 and 6 and paragraphs [0022]-[0024]; additionally Figures 1-3 and 5 and remaining paragraphs).  
Wang does not specifically teach that the system include a junction box in close proximity to the ceiling 200 configured to receive and transmit electrical power.  However the use of junction boxes in close to proximity to ceilings is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a junction box in close proximity to the ceiling 200 in Wang in order to safely house electrical circuitry received from the AC mains to power and operate the lighting apparatus.  
Regarding claim 15, the apparatus in Wang is situated in its entirety from the ceiling portion 200 at a desired height “h” (see at least Figure 4), but Wang does not specifically teach that the height “h” be within 10 inches from the ceiling.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the apparatus in Wang be situated within 10 inches of the ceiling 200 in order to provide a compact luminaire that achieves the desired light distribution, and since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., the height “h” in Figure 4 from the ceiling 200 is disclosed in Wang), discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 19, as best understood by Examiner, Wang discloses a method to illuminate a space comprising the step of: installing a solid-state lighting apparatus, in its entirety, below a ceiling 200 of the space; providing electrical power to the apparatus; ensuring that a substantial majority of light emitted by the apparatus is incident on the ceiling 200 (note: para [0022] teaches that the apparatus can be controlled so that only light sources 40 are turned on for soft, indirect illumination; alternatively and additionally, the “solid-state lighting apparatus” can be defined as only solid state light emitters 40) and ensuring that a substantial majority of incident light is reflected towards the space; whereby the space is uniformly illuminated while reducing glare and increasing application efficiency (see particularly Figures 4 and 6 and paragraphs [0022]-[0024]; additionally Figures 1-3 and 5 and remaining paragraphs).  
The apparatus Wang is situated in its entirety from the ceiling portion 200 at a desired height “h” (see at least Figure 4), but Wang does not specifically teach that the height “h” be within 10 inches from the ceiling.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the apparatus in Wang be situated within 10 inches of the ceiling 200 in order to provide a compact luminaire that achieves the desired light distribution, and since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., the height “h” in Figure 4 from the ceiling 200 is disclosed in Wang), discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Regarding claim 20, Wang does not specifically teach that the reflected light from ceiling 200 be greater than ninety percent of the incident light.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the incident light from solid state light emitters 40 in Wang be reflected from the ceiling 200 at greater than ninety percent in order to provide the desired soft, indirect illumination pattern while improving the efficiency and operation of the lighting apparatus.  
Regarding claim 21, Wang does not specifically teach that the means for electrical power transfer comprises wireless power transfer.  However wireless power transfer is common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wireless power transfer to the plurality of solid state light emitters 30,40 in Wang in order to reduce the number of parts of the apparatus and prevent the need for undesired wiring or drilling within the apparatus to connect to the AC power source.
Regarding claim 22, a substantial majority of the incident light in Wang falls within a circular shape (see Figures 4 and 6), but Wang does not specifically teach that the circular shape have a 20 inch diameter at most.  However it would have been obvious to one of ordinary skill in the art the time the invention was made to specify that the diameter of the circular beam pattern be 20 inches or less in order to achieve the desired size and shape beam pattern in the soft, indirect illumination mode, and since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., a circular beam pattern on the ceiling 200 is disclosed in Wang), discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).  

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bobel (US 2016/0146406).
Regarding claim 13, the light in Bobel is reflected from the ceiling and Bobel specifically teaches that the light fixture is highly efficient and has “minimal reflection losses” (see Abstract), but does not specifically teach a reflectance of greater than 90 percent.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the incident light from the apparatus in Bobel be reflected at greater than 90 percent in order to achieve the stated objective of providing a highly efficient light fixture with minimal reflection losses.
Regarding claim 17, Bobel does not specifically teach that adjustment of the proximity of the apparatus to the ceiling be motorized.  However motorized adjustment of ceiling light fixtures is common in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the adjustment of the lighting apparatus in Bobel from the ceiling be motorized in order to provide a convenient, quick, safe and remote adjustment of the height of the lighting fixture from the ceiling.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875